Exhibit 10.2

THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (“Third Amendment”) is made the
11th day of December, 2017 by and between Pinnacle Entertainment, Inc., a
Delaware corporation (the “Company”), and Carlos A. Ruisanchez, an individual
(“Executive”), with respect to the following facts and circumstances:

RECITALS

The Company and Executive entered into an Employment Agreement on October 13,
2014 (the “Original Agreement”), which was amended by the First Amendment to
Employment Agreement on December 16, 2014 and the Second Amendment to Employment
Agreement on December 15, 2016 (collectively, with the Original Agreement, the
“Employment Agreement”).

The Company and Executive desire to amend the Employment Agreement pursuant to
the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

AMENDMENT

1. Effective as of January 1, 2018, Article 3, Section 3.1 of the Employment
Agreement (Base Salary) is hereby deleted in its entirety and replaced with the
following new Article 3, Section 3.1:

“3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary at the rate of Nine Hundred
Fifty Thousand Dollars ($950,000) per year effective as of January 1, 2018
through the end of the Term; payable in accordance with the Company’s regular
payroll schedule from time to time (less any deductions required for Social
Security, state, federal and local withholding taxes, and any other authorized
or mandated similar withholdings).”

2. Except as modified herein, all other terms of the Employment Agreement shall
remain in full force and effect. In the event of a conflict between the terms of
the Employment Agreement and this Third Amendment, the terms of this Third
Amendment shall apply. No modification may be made to the Employment Agreement
or this Third Amendment except in writing and signed by both the Company and
Executive.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.

 

EXECUTIVE     PINNACLE ENTERTAINMENT, INC.

/s/ Carlos A. Ruisanchez

    By:  

/s/ Anthony M. Sanfilippo

Carlos A. Ruisanchez       Anthony M. Sanfilippo, Chief Executive Officer